Exhibit 10.15

Layne Christensen Company
Non-Executive Corporate Short-Term Incentive Plan

Amended and Restated by the Board of Directors as of February 1, 2016

 

 

 

 

Compensation Philosophy

Layne Christensen Company’s (“Layne”) compensation philosophy is to structure
compensation to drive financial and strategic growth and build long-term
stockholder value while attracting and retaining valued talent in the markets
and industries Layne serves.

Plan Objective

The intent of the STI Plan is to provide competitive cash compensation ("STI
Bonuses") to reward certain corporate employees as selected by Layne
(“Participants”) for their performance and contributions to Layne's overall
performance in any given fiscal year (a “Performance Period”). The STI Plan is
an important component of a Participant's total compensation package, designed
to communicate key annual corporate and individual objectives, reward efforts
that achieve these objectives and align employee performance bonuses with
Layne's shareholders' interests in a manner that motivates employees to maximize
shareholder value.

Establishment of Goals

For each Performance Period, the Administrative Committee (defined below) shall
establish goals for the participants based on one or more financial performance
criteria, safety and personal objectives. The goals shall be established prior
to the end of the first quarter of each Performance Period.

The goals will include:

 

•

A specific, measurable consolidated goal for which determination as to whether
such goal has been attained can be made solely by reference to Layne’s
performance during the Performance Period; and

 

•

As many as four different individual level performance goals for which
determination as to whether such goals have been attained can be made solely by
reference to the individual’s performance during the Performance Period.

The applicable weighting for Participants based on their job position and level
is attached as Appendix A to this Plan. The weighting among the individual-level
goals shall be determined by the Participant’s manager.

 

 

Page 1 of 4

 

--------------------------------------------------------------------------------

Exhibit 10.15

Targeted STI Opportunity and Payout of Performance Awards

Goal attainment will be assessed individually with the opportunity to pay out at
between 0% and 200% of the Participant's Targeted STI Opportunity set forth in
Appendix B. The eligible bonus amount for each goal shall be determined by
multiplying (i) the Participant's Targeted STI Opportunity, (ii) the goal's
applicable weighting percentage, (iii) the Participant's base salary as of the
end of the Performance Period and (iv) the applicable payout percentage
determined through linear interpolation between the goal's threshold and target
values or linear interpolation between the goal's target and maximum values. The
eligible bonus amounts for each goal are then added to determine the
Participant's total STI Bonus, subject to being increased or decreased as
discussed below.

Attainment of performance awards is to be determined by the Administrative
Committee after the end of the Performance Period. All payouts under the STI
Plan will be based on the Participant’s base salary as of the end of the
Performance Period. Unless the Administrative Committee and Board of Directors
elect to make payments under the STI Plan in the form of bonus shares or another
type of equity award granted under Layne's 2006 Equity Incentive Plan (or
another shareholder-approved stock plan maintained by Layne), all payouts under
the STI Plan will be made in cash. Once determined pursuant to the terms and
conditions set forth herein, the Administrative Committee has the ability to
increase or decrease individual Participant bonuses by up to 50%. A Participant
must be employed by Layne as of the date of payout of a performance award.
Payout of performance awards will occur no later than two and one-half (2-1/2)
months following the end of the Performance Period.

Administration

The STI Plan shall be administered by the Administrative Committee which shall
consist of at least three persons appointed by the Board of Directors of the
Company. The Administrative Committee shall have complete discretion over the
STI Plan and shall determine the final STI Plan performance goals and
performance awards. The Administrative Committee shall have the sole authority
to interpret and construe the Plan and decisions made by Administrative
Committee shall be final and binding upon all parties concerned.

Where needed, the Administrative Committee will receive reports from
Finance/Accounting regarding the calculation and tracking of financial
performance which relates to performance goals, and will receive reports from
Layne's human resources department regarding performance goals that are not
based upon financial measures.

The Administrative Committee retains the right to reassess performance goals and
performance awards in light of unanticipated extenuating circumstances, or other
reasons, and to increase or decrease the conditions of a performance goal or the
value of a performance award as the result of its reassessment.

Layne may amend or terminate the Plan at any time, in its sole discretion.

Page 2 of 4

 

--------------------------------------------------------------------------------

Exhibit 10.15

This Plan confers no right to continued employment or otherwise change a
Participant's status as an "at-will" employee. No Participant in the Plan shall
participate in any other Layne short term incentive compensation plan.

The law of the state of Delaware shall be controlling in all matters relating to
the Plan, unless superseded by Federal law.




Page 3 of 4

 

--------------------------------------------------------------------------------

Exhibit 10.15

APPENDIX A – Performance Drivers and Weights

[g20170410183033592930.jpg]

 

APPENDIX B –

Targeted STI Opportunities

[g20170410183033599931.jpg]

Page 4 of 4

 